Citation Nr: 0009213	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $3,078. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran retired from active duty in January 1974, after 
completing nearly twenty two years of military service. 

This appeal arose from an April 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
veteran was barred from waiver of recovery of an overpayment 
of improved disability pension benefits in the amount of 
$3,078 due to his willful misrepresentation of material 
facts. 


FINDINGS OF FACT

1.  Beginning in April 1994, the veteran has been a patient 
in a veteran's nursing home. 

2.  In May 1997, the veteran first received a check from the 
Social Security Administration (SSA), indicating that 
benefits were effective from March 1997. 

3.  The veteran signed a Financial Status Report (FSR) dated 
in June 1997, which reported $0 income received from SSA. 

4.  On an Improved Pension Eligibility Verification Report 
(EVR) dated and received in February 1998, the veteran 
reported his receipt of SSA benefits in May 1997, effective 
from March 1997. 

5.  The veteran's failure to report SSA benefits from May 
1997 to February 1998 was inadvertent. 



CONCLUSION OF LAW

Waiver of the recovery of the $3,078 overpayment of pension 
benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the veteran's part, or of 
anyone on his behalf.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person requesting waiver, and recovery of the indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a).

The Board observes that the Committee specifically determined 
in April 1998 that there was misrepresentation on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Committee indicated that the 
finding of misrepresentation was based on the veteran's 
failure to report in a timely and expeditious fashion his 
receipt of monthly SSA benefits, and the fact that "on 
several occasions" he reported he was not yet in receipt of 
SSA benefits when he in fact was.  The Board disagrees with 
this conclusion, however, and finds that waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(c) due to 
misrepresentation.

The evidence of record reflects that since 1994, the veteran 
has been a patient in a State nursing home for veterans.  His 
diagnosed disabilities include, chronic obstructive pulmonary 
disease with chronic bronchitis and acute respiratory 
distress, coronary artery disease with stable angina, anxiety 
and depression, eczema, cataracts, and peptic ulcer disease.  

In May 1997, the veteran first received a check from SSA, 
indicating that this was 

effective from March 1997.  Although the veteran signed a FSR 
dated in June 1997, which reported $0 income received from 
SSA, it is clear that he was assisted in completing this 
form.  On a March 1998 Statement in Support of Claim, the 
veteran wrote that he had to rely on others to attend to his 
personal business, and that "no one was aware that" SSA 
payments were not reported to VA until February 1998, when 
the veteran completed an annual EVR form.  On an EVR dated 
and received in February 1998, nine months after initial 
receipt of SSA benefits, the veteran reported his receipt of 
SSA benefits in May 1997, effective from March 1997.  

A finding of misrepresentation means that the veteran's act 
of "misrepresentation must be more than non-willful or mere 
inadvertence."  38 C.F.R. § 1.962(b) (1999). 
Given the veteran's state of physical and mental health, and 
dependence on others, the Board finds it plausible that the 
veteran was unaware that receipt of SSA benefits had not been 
reported from May 1997 until February 1998.  A corroborative 
detail which supports his contention is that in February 1998 
he did in fact accurately report both the date and amount of 
SSA benefits; this was brought to VA's attention by the 
veteran's reporting.  While the veteran had some fault in the 
creation of the overpayment by failing to report SSA benefits 
upon receipt in May 1997, on the June 1997 FSR, and 
thereafter until submission of the February 1998 EVR, the 
Board finds that the veteran's failure to report SSA benefits 
from May 1997 to February 1998 was inadvertent and not 
willful and did not rise to the level of misrepresentation.  
38 C.F.R. §§ 1.962(b), 1.963(a) (1999).


ORDER

A waiver of the recovery of an overpayment of disability 
pension benefits in the amount of $3,078 is not precluded by 
fraud, misrepresentation, or bad faith on the part of the 
veteran.  To this extent, the appeal is granted. 



REMAND

The United States Court of Appeals for Veterans Claims has 
held that if action by the Board involves a question not 
previously addressed, and such action could be prejudicial to 
the appellant, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As the RO did not 
adjudicate the further question of whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991), and 38 C.F.R. §§ 1.963(a) and 1.965(a) (1999), the 
Board is precluded from doing so in the first instance.

In light of the determination above, de novo action as to the 
issue of entitlement to waiver must be accomplished by the RO 
before review by the Board can be undertaken. 

1.  The Committee should review the 
record, and readjudicate the claim of 
entitlement to waiver of the recovery of 
an overpayment of disability pension 
benefits in the amount of $3,078, 
determining whether recovery of the 
indebtedness in this case would be 
against the standard of equity and good 
conscience.  The RO should discuss all of 
the elements of equity and good 
conscience. 

2.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

